
	
		I
		111th CONGRESS
		2d Session
		H. R. 5665
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Franks of Arizona
			 (for himself, Mr. Campbell,
			 Mr. Lucas,
			 Mr. Gohmert,
			 Mr. Shadegg,
			 Mr. Gingrey of Georgia,
			 Mr. Pitts,
			 Mrs. Schmidt,
			 Mr. Fleming,
			 Mr. Latta,
			 Mr. Smith of Texas,
			 Mr. Tiahrt,
			 Mrs. Bachmann,
			 Mr. Daniel E. Lungren of California,
			 Mr. Brady of Texas,
			 Mr. Akin, Mr. Lamborn, Mr.
			 Posey, Mr. King of Iowa,
			 Mr. Boren,
			 Mr. Bishop of Utah,
			 Mr. Schock,
			 Mr. Flake,
			 Mrs. Lummis,
			 Mrs. McMorris Rodgers,
			 Mr. Conaway,
			 Mr. Calvert,
			 Mr. Herger,
			 Mr. Hastings of Washington,
			 Mr. Chaffetz, and
			 Mr. Simpson) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To prohibit the withdrawal of certain public lands and
		  National Forest System lands in Arizona from location and entry under the
		  Mining Law of 1872, and for other purposes.
	
	
		1. Prohibition on withdrawal of
			 certain public lands and National Forest System lands in ArizonaThe Secretary of the Interior may not
			 withdraw public lands or National Forest System lands from location and entry
			 under the Mining Law of 1872 (30 U.S.C. 22 et seq.) pursuant to the notice
			 published by the Secretary on July 21, 2009 (74 Fed. Reg. 35887). The lands
			 described in that notice shall not be segregated from location and entry under
			 the 1872 Mining Law as described in such notice, and such notice shall have no
			 other force or effect.
		
